Citation Nr: 0411189	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased compensable evaluation for the 
service connected pulmonary coccidioidomycosis.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for residuals of food 
poisoning.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 1968.

This appeal originally arose from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The veteran's claim is currently 
being handled by the Jackson RO.

With regard to the issues of service connection for a left knee 
disability, residuals of food poisoning and PTSD, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The medical record does not demonstrate the presence of 
chronic pulmonary mycosis to include coccidioidomycosis.

3.  There is no evidence that the veteran suffers from occasional 
hemoptysis either currently or by history.




CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for 
the service connected pulmonary coccidioidomycosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.97, Diagnostic Code 6821 (in effect prior to October 
7, 1996); Diagnostic Code 6835 (in effect since October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for a 
higher evaluation for the service-connected pulmonary 
coccidioidomycosis.  The veteran has not indicated the existence 
of any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In this case, the Board 
remanded this case in July 2000 and the RO sent the veteran a 
letter dated in March 2001 as well as a supplemental statement of 
the case issued in November 2003, which notified the veteran of 
the type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also informed 
the veteran about the information and evidence he is expected to 
provide. 

The appellant in this case was afforded a VA examination in August 
2003.  The examiner reviewed the veteran's entire claims folder 
and appropriate diagnostic tests were conducted in order to fully 
and fairly evaluate the veteran's claim.  Therefore, the Board 
finds that a VA reexamination is not necessary because there 
exists sufficient medical evidence to decide this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  However, under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, only after the rating action that is the 
basis for this appeal was promulgated did the AOJ, in 2001, 
provide notice to the claimant under the VCAA regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant and what information and evidence will be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in 2001 and subsequently was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and certification of 
the appellant's case to the Board after the July 2000 remand, and 
the content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.   


Factual background

An October to November 1993 VA hospital summary report indicates 
that the veteran denied having a history of hemoptysis.

The veteran testified in January 1996 that he suffered from 
shortness of breath due to his service connected pulmonary 
disability.  

On VA pulmonary examination in August 2003, the veteran reported 
that he had stopped smoking in February 2003.  He had smoked 
between a half to a pack of cigarettes since the age of 23.  He 
denied having a cough.  He did report suffering from shortness of 
breath which he reported as having started with the onset of 
coccidioidomycosis in 1968.  There was no history of pneumonia, TB 
or asthma.  He denied having any recurrent fever or chills.  He 
did report feeling hot at times.  There was no history of 
hemoptysis.

On examination, the veteran was well developed and well nourished.  
Lungs were clear to auscultation and percussion without rales, 
rhonchi or wheezes.  There was no prolongation of the expiratory 
phase.  A pulmonary function test revealed normal spirometry and 
normal lung volumes.  

The diagnosis was a past history of pulmonary coccidioidomycosis, 
inactive, treated, with no known residuals.  The examiner further 
indicated that there was no evidence of current infection.  There 
was no evidence that coccidioidomycosis was active.  There were no 
symptoms related to coccidioidomycosis.  

VA chest x-rays in September 2003 showed a nodular density of the 
right lower lobe.  Otherwise, the lungs appeared normal.  

A CT scan of the chest in October 2003 showed no evidence of 
nodular densities within the lung parenchyma bilaterally.  No lung 
masses were seen.  The impression was no evidence of enhancing 
masses, lung nodules or lymphadenopathy of the chest.  





Analysis

Service connection is in effect for pulmonary coccidioidomycosis.  
A noncompensable evaluation was assigned for this disability 
initially under Diagnostic Code (DC) 6821 and currently under DC 
6835.  The veteran alleges that his service-connected pulmonary 
disability has increased in severity and warrants the assignment 
of a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.  In addition, 
the VA has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered from 
the point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, and 
to enable the VA to make a more precise evaluation of the level of 
the disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The Court has also held that where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this 
case, service connection for pulmonary coccidioidomycosis has been 
in effect since November 1972.  As the grant of service connection 
for pulmonary disability predates the current claim by many years, 
it will be the function of the instant decision to determine the 
present level of disability as set forth in Francisco. 

The Board further points out that in this decision, it has 
analyzed the veteran's claim under all legally applicable versions 
as set forth in diagnostic codes 6821 and 6835 in order to ensure 
that he receives the highest possible rating.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Accordingly, the appellant has suffered no 
cognizable legal injury.  See Brady, 4 Vet. App. at 207. 

The veteran is entitled to have his claim evaluated under both the 
old and the new rating criteria.  However, where the amended 
regulations expressly provide an effective date and do not allow 
for retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the established 
effective date.  38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, the Board will consider both the old criteria as well 
as the new criteria (from the October 7, 1996 effective date).  

Under the new diagnostic criteria for respiratory disorders 
effective October 7, 1996, coccidioidomycosis is to be rated under 
38 C.F.R. § 4.97, Diagnostic Code 6835.  The general rating 
formula for mycotic lung diseases, including coccidioidomycosis 
under Diagnostic Code 6835 is as follows:

When there is chronic pulmonary mycosis with persistent fever, 
weight loss, night sweats, or massive hemoptysis, then a 100 
percent rating is assigned.  When there is chronic pulmonary 
mycosis requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive cough, 
then a 50 percent rating is assigned.  When there is chronic 
pulmonary mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough, then a 30 percent rating is 
assigned.  When mycotic lung diseases are asymptomatic with healed 
and inactive mycotic lesions, then a noncompensable rating is 
assigned.

The diagnostic criteria for coccidioidomycosis under 38 C.F.R. § 
4.97, Diagnostic Code 6821, in effect prior to October 7, 1996, 
were as follows:

100 percent evaluation is assigned for initial infections with 
manifestations of toxemia or pulmonary cavitation, abscess or 
granuloma requiring rest or surgical therapy (pneumothorax, 
lobectomy or thoracoplasty).  Also, a 100 percent evaluation is 
assigned with the progressive disseminated infection with 
demonstrable evidence of activity.  A 30 percent evaluation is 
assigned with localized pulmonary cavitation or localized dense 
and confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment.  Healed lesions which 
are nonsymptomatic are evaluated as noncompensable.  Postoperative 
coccidioidomycosis is to be rated on surgical residuals.

Based on all the evidence of record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for pulmonary coccidioidomycosis under 
either the old or the new rating criteria.

With regard to the old rating criteria, the record does not 
demonstrate the requisite objective manifestations for the 
assignment of an increased (compensable) disability evaluation 
(Diagnostic Code 6821).  From the time of the October to November 
1993 VA hospital report, to the quite recent August 2003 VA 
pulmonary examination report, the medical record is clear to the 
effect that the veteran does not have a history of hemoptysis.  In 
the absence of any evidence of hemoptysis, the preponderance of 
the evidence is against an increased (compensable) evaluation 
under the old regulations.

Likewise, the preponderance of the evidence is against an 
increased (compensable) evaluation under the revised criteria for 
Diagnostic Code 6835.  In this regard, the evidence of record does 
not establish the presence of chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or productive 
cough.  Specifically, the VA examiner commented in August 2003 
that the veteran's pulmonary mycotic disease was inactive and that 
there were no known residuals.  Furthermore, the veteran 
specifically denied having a cough.  It has already been 
established that the veteran does not have a history of 
hemoptysis.  Accordingly, in the absence of evidence of chronic 
pulmonary mycosis with minimal symptoms, the claim for an 
increased (compensable) disability rating under the revised 
provisions (DC 6835) is without merit.

Thus, the Board finds that neither the old or new criteria are 
more favorable to the veteran; therefore, an increased rating for 
the veteran's service-connected pulmonary coccidioidomycosis is 
not warranted under either the new or old rating criteria.

In exceptional cases, where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  38 
C.F.R. § 3.321 (b)(1) (2003).  The Board must find that the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this case 
is not inadequate as there is no evidence of an exceptional 
disability picture in this case.  The current evidence of record 
does not demonstrate that the veteran's pulmonary disability has 
resulted in frequent periods of hospitalization or marked 
interference with employment.  For the reasons noted above, the 
Board concludes that the  impairment in employment resulting from 
the service connected pulmonary coccidioidomycosis was adequately 
compensated by the schedular evaluation that has been assigned.  
Accordingly, an extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.


ORDER

Entitlement to an increased compensable evaluation for the service 
connected pulmonary coccidioidomycosis is denied.


REMAND

The instant case was remanded from the Board in July 2000 for 
further evidentiary development relative to the three service 
connection claims; unfortunately, the requested development was 
not fully accomplished.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand was necessary due to the RO's failure to follow 
the directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  Accordingly, 
this case must again be remanded to effectuate the evidentiary 
development necessary to fully and fairly adjudicate the veteran's 
claim.

Accordingly, the veteran's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claims and the division of responsibilities between the veteran 
and VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disabilities at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record.  If records sought are not obtained, the RO 
should notify the veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  The RO should contact the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna Road, Springfield, Virginia, 
22150 and obtain a unit history for Btry B 6th Bn 77th Arty 25th 
Div. Arty from May to August 1967 and for Btry B 3rd and 7th Bn 
11th Arty from August 1967 to April 1968. 

3.  The RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri and 
obtain morning reports for Btry B 6th Bn 77th Arty 25th Div. Arty 
from May to August 1967 and for Btry B 3rd and 7th Bn 11th Arty 
from August 1967 to April 1968.  

4.  Following completion of the above development, the veteran 
should be scheduled for VA psychiatric, orthopedic and 
gastrointestinal examinations.  The claims folder must be made 
available to the examiners for review prior to the examinations 
and all necessary testing should be accomplished. 

The orthopedic examiner should provide a diagnosis for all 
disability of the left knee, if any.  Based on a review of the 
entire record and the current examination, the examiner should 
render an opinion as to whether it is at least as likely as not 
that any current left knee disability is related to the veteran's 
military service.  The gastrointestinal examiner should provide a 
diagnosis for all disability present, if any.  Based on a review 
of the entire record and the current examination, the examiner 
should render an opinion as to whether it is at least as likely as 
not that any current gastrointestinal disability is related to the 
veteran's military service.  In answering these questions, the 
examiners must use the standard of proof provided by the Board.  
Complete reasons and bases for the requested medical opinions must 
be provided as part of the reports of examination.

The psychiatric examiner should render an opinion as to whether it 
is at least as likely as not that the veteran currently suffers 
from PTSD based on his military service in Vietnam.  It should be 
stated whether a current diagnosis of PTSD is linked to a specific 
corroborated stressor event.  If a diagnosis of PTSD is rendered, 
the examiner should specify the stressor(s) upon which the 
diagnosis is based and discuss the etiology of the veteran's PTSD.  
In answering this question, the examiner must use the standard of 
proof provided by the Board.  Complete reasons and bases for the 
requested medical opinion must be provided as part of the report 
of examination.

5.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issues on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued and the veteran and his 
representative should be afforded an opportunity to respond before 
the case is returned to the Board for further appellate review.  
The SSOC must contain notice of all relevant actions taken on the 
claim, including a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Additionally, if the veteran does not appear for a 
scheduled examination, the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



